UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 9/30/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Alpha Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This semiannual report for Dreyfus Alpha Growth Fund covers the six-month period from April 1, 2010, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks. The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes. The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2010, through September 30, 2010, as provided by Warren Chiang and C.Wesley Boggs, Portfolio Managers Fund and Market Performance Overview For the six-month period ended September 30, 2010, Dreyfus Alpha Growth Funds Class A shares produced a total return of 4.33%, Class B shares returned 4.75%, Class C shares returned 4.66% and Class I shares returned 4.15%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index) produced a total return of 1.40%, and the Russell 1000 Growth Index returned 0.27% for the same period. 2,3 Stocks encountered heightened volatility during the reporting period, declining modestly when investors grew concerned regarding a number of new threats to global economic growth. The fund produced lower returns than its benchmark, primarily due to the relative ineffectiveness of our quantitative models valuation metrics in predicting stock price movements. The Funds Investment Approach The fund seeks capital appreciation by investing in stocks selected using one or more quantitative models.These models are designed to identify equity securities with attractive long-term relative valuations, sustainable earnings and behavioral factors, such as stock buy-backs and analysts earnings revisions, that may indicate potential misvaluations. We use the models systematically to select approximately 50 to 100 securities. Generally, we maintain the funds sector concentrations in proportions that are similar to those of the Russell 1000 Growth Index. We periodically reapply our models and adjust the funds holdings. Stocks no longer favored by the models are sold, and highly rated stocks are purchased. The funds models are enhanced from time to time as suggested by our ongoing research efforts. Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery as improved manufacturing activity, an apparent bottoming of residential The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) housing prices and signs of improved employment trends helped boost confidence among businesses, consumers and investors. In fact, the U.S. economy had just posted an annualized growth rate of 3.7% during the first quarter of 2010, marking the third consecutive quarter of economic expansion. In May, however, several developments threatened the U.S. and global economic rebounds. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden, requiring intervention by the European Central Bank and International Monetary Fund. Meanwhile, robust economic growth in China seemed to spark local inflationary pressures, and investors grew worried that higher interest rates and other remedial measures might dampen a major engine of global growth. In the United States, mixed employment and housing data suggested that economic headwinds might further constrain already mild growth, as evidenced by a 1.6% annualized economic growth rate for the second quarter of the year. Consequently, stocks encountered heightened volatility, ending the reporting period modestly lower than where they began. Valuation Factors Dampened Fund Results The valuation metrics considered by the funds quantitative model did not add value during the reporting period, as investors responded more to macroeconomic developments than company-specific characteristics. Our models earnings-quality factors proved more predictive of stock price movements, while behavioral factors neither added to nor detracted from relative performance. The funds more disappointing holdings during the reporting period could be found in the information technology sector, where hard drive makers Seagate Technology and Western Digital suffered from tepid demand for personal computers amid greater competition from solid-state tablet computers and smartphones. Biotechnology firm Gilead Sciences declined after reporting lower-than-expected quarterly sales. In the industrials sector, telephone directories publisher R.R. Donnelly & Sons was undermined by high debt levels, and defense contractor Raytheon was hurt by a contract termination and fears of reductions in government defense spending. The fund achieved better results in the financials sector, where bond rating agency Moodys gained market share despite intensified regulatory 4 scrutiny. Real estate-related investment manager Annaly Capital Management gained value when its financing costs declined due to historically low interest rates. In the utilities sector, power producer Pinnacle West Capital and gas distributor Nicor benefited from greater interest in dividend-paying companies among income-oriented investors in todays low interest rate environment.The fund also received strong contributions to relative performance from automotive safety systems specialist Autoliv, which saw earnings rise as car and truck production recovered from previously depressed levels worldwide. Refocusing on Value and Quality Although we select stocks according to a bottom up process and not in response to economic or market trends, it is worth noting that we do not expect a return to recessionary conditions. Instead, we are cautiously optimistic that current economic and political uncertainties will be resolved, and we believe that investors are likely to refocus on company fundamentals, including the valuation and quality factors that drive our quantitative investment process. In the meantime, we have continued to uncover what we believe to be attractively valued opportunities among fundamentally strong companies. October 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 SOURCE: LIPPER INC.  The Russell 1000 Growth Index is an unmanaged index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The index does not take into account fees and expenses to which the fund is subject. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Alpha Growth Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.92 $ 11.21 $ 10.53 $ 5.30 Ending value (after expenses) $956.70 $952.50 $953.40 $958.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 7.13 $ 11.56 $ 10.86 $ 5.47 Ending value (after expenses) $1,018.00 $1,013.59 $1,014.29 $1,019.65  Expenses are equal to the funds annualized expense ratio of 1.41% for Class A, 2.29% for Class B, 2.15% for Class C and 1.08% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary14.2% Autoliv 59,000 3,854,470 Big Lots 1,100 a,b 36,575 Ford Motor 300,100 a,b 3,673,224 Gannett 170,400 2,083,992 Harman International Industries 17,000 b 567,970 ITT Educational Services 8,300 a,b 583,241 Starbucks 96,800 2,476,144 Target 71,700 3,831,648 Washington Post, Cl. B 4,700 a 1,877,227 Consumer Staples10.5% Colgate-Palmolive 13,200 1,014,552 Dr. Pepper Snapple Group 74,900 2,660,448 Estee Lauder, Cl. A 59,500 3,762,185 Hormel Foods 45,000 2,007,000 Procter & Gamble 7,000 419,790 Wal-Mart Stores 37,000 1,980,240 Walgreen 64,300 2,154,050 Energy7.2% Chevron 41,000 3,323,050 Cimarex Energy 39,600 2,620,728 ConocoPhillips 17,200 987,796 Exxon Mobil 42,600 2,632,254 Forest Oil 4,700 b 139,590 Financial4.7% AmeriCredit 12,300 b 300,858 Annaly Capital Management 139,900 c 2,462,240 Moodys 143,000 a 3,572,140 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care13.2% Abbott Laboratories 3,000 156,720 Amgen 46,800 b 2,579,148 Becton Dickinson & Co. 2,200 163,020 Biogen Idec 7,200 b 404,064 Gilead Sciences 95,700 b 3,407,877 Hologic 68,000 b 1,088,680 Hospira 66,400 b 3,785,464 Johnson & Johnson 65,300 4,045,988 Medco Health Solutions 40,200 b 2,092,812 Industrial7.3% Deere & Co. 16,300 1,137,414 Oshkosh 23,400 b 643,500 Owens Corning 47,300 b 1,212,299 R.R. Donnelley & Sons 166,000 2,815,360 Raytheon 43,600 1,992,956 Toro 35,100 1,973,673 Information Technology36.0% Apple 11,779 b 3,342,291 CA 17,485 369,283 Cisco Systems 36,000 b 788,400 Corning 163,900 2,996,092 Cypress Semiconductor 145,800 b 1,834,164 Fairchild Semiconductor International 159,800 b 1,502,120 Fiserv 19,800 b 1,065,636 Google, Cl. A 11,700 b 6,151,743 Hewlett-Packard 32,088 1,349,942 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) International Business Machines 52,600 7,055,764 MasterCard, Cl. A 7,500 1,680,000 Micron Technology 354,000 b 2,552,340 Microsoft 239,001 5,853,135 Oracle 104,000 2,792,400 SanDisk 70,600 b 2,587,490 Seagate Technology 185,400 b 2,184,012 Vishay Intertechnology 128,000 b 1,239,040 Western Digital 100,900 b 2,864,551 Materials3.6% Freeport-McMoRan Copper & Gold 53,500 4,568,365 Reliance Steel & Aluminum 5,200 215,956 Telecommunication Services.6% AT & T 29,200 Utilities1.9% DPL 54,400 1,421,472 Integrys Energy 20,500 a 1,067,230 Total Common Stocks (cost $127,589,559) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,491,000) 1,491,000 d The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned5.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $7,409,020) 7,409,020 d T otal Investments (cost $136,489,579) 105.8% Liabilities, Less Cash and Receivables (5.8%) Net Assets 100.0% a Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $7,270,788 and the market value of the collateral held by the fund was $7,409,020. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 36.0 Money Market Investments 6.6 Consumer Discretionary 14.2 Financial 4.7 Health Care 13.2 Materials 3.6 Consumer Staples 10.5 Utilities 1.9 Industrial 7.3 Telecommunication Services .6 Energy 7.2  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $7,270,788)Note 1(b): Unaffiliated issuers 127,589,559 132,836,933 Affiliated issuers 8,900,020 8,900,020 Dividends and interest receivable 135,413 Receivable for shares of Beneficial Interest subscribed 11,145 Prepaid expenses 24,815 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 162,356 Cash overdraft due to Custodian 55,254 Liability for securities on loanNote 1(b) 7,409,020 Payable for shares of Beneficial Interest redeemed 201,667 Accrued expenses 147,927 Net Assets ($) Composition of Net Assets ($): Paid-in capital 243,889,815 Accumulated undistributed investment incomenet 195,611 Accumulated net realized gain (loss) on investments (115,400,698) Accumulated net unrealized appreciation (depreciation) on investments 5,247,374 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 86,703,392 12,270,180 32,124,146 2,834,384 Shares Outstanding 5,163,958 794,211 2,066,003 168,103 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended September 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,315,897 Affiliated issuers 942 Income from securities lendingNote 1(b) 6,538 Total Income Expenses: Management feeNote 3(a) 538,479 Shareholder servicing costsNote 3(c) 361,364 Distribution feesNote 3(b) 177,683 Professional fees 35,653 Prospectus and shareholders reports 31,891 Registration fees 25,598 Custodian feesNote 3(c) 6,295 Trustees fees and expensesNote 3(d) 4,771 Loan commitment feesNote 2 1,723 Interest expenseNote 2 55 Miscellaneous 8,603 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (365) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 6,039,562 Net unrealized appreciation (depreciation) on investments (13,806,681) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Operations ($): Investment incomenet 131,627 808,889 Net realized gain (loss) on investments 6,039,562 12,513,122 Net unrealized appreciation (depreciation) on investments (13,806,681) 55,843,201 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (718,341) Class I Shares  (26,523) Total Dividends  Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 3,453,362 9,457,243 Class B Shares 21,359 207,713 Class C Shares 178,510 777,270 Class I Shares 513,099 3,980,024 Dividends reinvested: Class A Shares  691,773 Class I Shares  16,088 Cost of shares redeemed: Class A Shares (20,277,649) (68,072,808) Class B Shares (3,022,800) (6,580,979) Class C Shares (4,630,060) (12,624,243) Class I Shares (2,256,682) (476,983) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 167,588,455 171,793,009 End of Period Undistributed investment incomenet 195,611 63,984 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Capital Share Transactions: Class A a Shares sold 208,129 618,186 Shares issued for dividends reinvested  42,676 Shares redeemed (1,223,068) (4,759,179) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1,455 15,906 Shares redeemed (197,798) (470,622) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 11,336 53,919 Shares redeemed (299,577) (880,359) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 29,547 242,994 Shares issued for dividends reinvested  991 Shares redeemed (128,303) (29,516) Net Increase (Decrease) in Shares Outstanding a During the period ended September 30, 2010, 63,100 Class B shares representing $961,171, were automatically converted to 58,210 Class A shares and during the period ended March 31, 2010, 123,547 Class B shares representing $1,764,106, were automatically converted to 114,154 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended September 30, 2010 Year Ended March 31, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 17.55 11.74 18.83 23.02 24.58 19.82 Investment Operations: Investment income (loss)net a .04 .11 .10 (.01) .03 .01 Net realized and unrealized gain (loss) on investments (.80) 5.80 (7.01) (1.04) (.47) 4.79 Total from Investment Operations (.76) 5.91 (6.91) (1.05) (.44) 4.80 Distributions: Dividends from investment incomenet  (.10) (.12)    Dividends from net realized gain on investments   (.06) (3.14) (1.12) (.04) Total Distributions  (.10) (.18) (3.14) (1.12) (.04) Net asset value, end of period 16.79 17.55 11.74 18.83 23.02 24.58 Total Return (%) b (4.33) c 50.45 (36.68) (6.18) (1.66) 24.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.41 d 1.34 1.27 1.19 1.14 1.17 Ratio of net expenses to average net assets 1.41 d,e 1.34 e 1.26 1.19 e 1.14 1.17 Ratio of net investment income (loss) to average net assets .43 d .73 .63 (.05) .15 .04 Portfolio Turnover Rate 37.31 c 125.26 114.25 130.42 186.08 128.55 Net Assets, end of period ($ x 1,000) 86,703 108,427 120,697 282,003 788,639 600,414 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2010 Year Ended March 31, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 16.22 10.88 17.42 21.69 23.42 19.02 Investment Operations: Investment (loss)net a (.03) (.02) (.03) (.19) (.14) (.16) Net realized and unrealized gain (loss) on investments (.74) 5.36 (6.45) (.94) (.47) 4.60 Total from Investment Operations (.77) 5.34 (6.48) (1.13) (.61) 4.44 Distributions: Dividends from net realized gain on investments   (.06) (3.14) (1.12) (.04) Net asset value, end of period 15.45 16.22 10.88 17.42 21.69 23.42 Total Return (%) b (4.75) c 49.08 (37.20) (6.97) (2.50) 23.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.29 d 2.20 2.14 2.03 1.95 1.97 Ratio of net expenses to average net assets 2.29 d,e 2.20 e 2.13 2.03 e 1.95 1.90 Ratio of net investment (loss) to average net assets (.44) d (.13) (.22) (.90) (.67) (.74) Portfolio Turnover Rate 37.31 c 125.26 114.25 130.42 186.08 128.55 Net Assets, end of period ($ x 1,000) 12,270 16,065 15,720 37,176 64,606 80,297 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended September 30, 2010 Year Ended March 31, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 16.31 10.93 17.49 21.75 23.47 19.06 Investment Operations: Investment (loss)net a (.02) (.01) (.03) (.18) (.14) (.15) Net realized and unrealized gain (loss) on investments (.74) 5.39 (6.47) (.94) (.46) 4.60 Total from Investment Operations (.76) 5.38 (6.50) (1.12) (.60) 4.45 Distributions: Dividends from net realized gain on investments   (.06) (3.14) (1.12) (.04) Net asset value, end of period 15.55 16.31 10.93 17.49 21.75 23.47 Total Return (%) b (4.66) c 49.22 (37.17) (6.94) (2.41) 23.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.15 d 2.10 2.08 1.96 1.92 1.94 Ratio of net expenses to average net assets 2.15 d,e 2.10 e 2.07 1.96 e 1.92 1.90 Ratio of net investment (loss) to average net assets (.31) d (.04) (.17) (.83) (.64) (.72) Portfolio Turnover Rate 37.31 c 125.26 114.25 130.42 186.08 128.55 Net Assets, end of period ($ x 1,000) 32,124 38,401 34,759 87,532 185,538 155,483 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2010 Year Ended March 31, Class I Shares (Unaudited) 2010 2009 2008 a 2007 2006 Per Share Data ($): Net asset value, beginning of period 17.59 11.79 19.00 23.12 24.60 19.80 Investment Operations: Investment incomenet b .06 .19 .15 .07 .11 .09 Net realized and unrealized gain (loss) on investments (.79) 5.77 (7.13) (1.05) (.47) 4.75 Total from Investment Operations (.73) 5.96 (6.98) (.98) (.36) 4.84 Distributions: Dividends from investment incomenet  (.16) (.17)    Dividends from net realized gain on investments   (.06) (3.14) (1.12) (.04) Total Distributions  (.16) (.23) (3.14) (1.12) (.04) Net asset value, end of period 16.86 17.59 11.79 19.00 23.12 24.60 Total Return (%) (4.15) c 50.69 (36.76) (5.83) (1.33) 24.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 d .97 .84 .84 .81 .90 Ratio of net expenses to average net assets 1.08 d,e .97 e .83 .84 e .81 .90 Ratio of net investment income to average net assets .72 d 1.22 .83 .31 .47 .38 Portfolio Turnover Rate 37.31 c 125.26 114.25 130.42 186.08 128.55 Net Assets, end of period ($ x 1,000) 2,834 4,695 618 29,622 44,073 48,246 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Alpha Growth Fund (the fund) is a separate non-diversified series of Dreyfus Manager Funds I (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to seek capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and 20 other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  128,982,463   Equity Securities Foreign  3,854,470   Mutual Funds 8,900,020    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $2,802 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 3/31/2010 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 651,000 19,530,000 18,690,000 1,491,000 1.1 Dreyfus Institutional Cash Advantage Plus Fund 34,661,839 33,521,958 60,774,777 7,409,020 5.5 Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $121,154,421 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2010. If not applied, $59,643,355 of the carryover expires in fiscal 2017 and $61,511,066 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2010 was as follows: ordinary income $744,864. The tax character of current year distributions will be determined at the end of the current fiscal year. 24 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010, was approximately $7,700 with a related weighted average annualized interest rate of 1.44%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. During the period ended September 30, 2010, the Distributor retained $1,424 from commissions earned on sales of the funds Class A shares and $12,555 and $640 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended September 30, 2010, Class B and Class C shares were charged $50,792 and $126,891, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A, Class B and Class C shares were charged $116,548, $16,930 and $42,297, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $45,797 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $5,867 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $365. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $6,295 pursuant to the custody agreement. 26 During the period ended September 30, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $81,554, Rule 12b-1 distribution plan fees $27,003, shareholder services plan fees $26,652, custodian fees $2,052, chief compliance officer fees $1,783 and transfer agency per account fees $23,312. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $52,999,201 and $79,398,940, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, accumulated net unrealized appreciation on investments was $5,247,374, consisting of $11,663,396 gross unrealized appreciation and $6,416,022 gross unrealized depreciation. At September 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Research Core Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This semiannual report for Dreyfus Research Core Fund covers the six-month period from April 1, 2010, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks. The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes. The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2010, through September 30, 2010, as provided by Elizabeth Slover, David M. Sealy and Barry K. Mills, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended September 30, 2010, Dreyfus Research Core Funds Class A shares produced a total return of 2.87%, Class B shares returned 3.21%, Class C shares returned 3.20%, and Class I shares returned 2.73%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 1.42% for the same period. In addition, the Russell 1000 Growth Index produced a total return of 0.27% for the same period. Stocks encountered heightened volatility during the reporting period when investors grew concerned regarding several threats to global and U.S. economic growth. The fund produced returns that were lower than its benchmark, mainly due to shortfalls in the financials and energy sectors. Please note that on October 1, 2010, the funds name was changed from Dreyfus S&P STARS Fund to Dreyfus Research Core Fund. 4 The Funds Investment Approach The fund seeks to provide investment results that exceed the total return of the S&P 500 Index. To pursue its goal, the fund normally invests at least 80% of its net assets in common stocks.The fund may invest up to 25% of its assets in foreign securities. The fund invests in stocks selected by a team of core research analysts, each responsible for investments in his or her area of expertise. As the funds portfolio managers, these analysts utilize a fundamental, bottom-up research process to identify investments. The fund invests in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation.The analysts, under the direction of the core research teams director, determine the funds allocations among market sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Concerns Sparked Market Volatility The reporting period began in the midst of an economic recovery as improved manufacturing activity, an apparent bottoming of residential housing prices and modest employment gains helped boost investor confidence. In May, however, Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden. Robust economic growth in China seemed to spark inflationary pressures, and investors worried that remedial measures might dampen a major engine of global growth. In the United States, mixed housing and employment data suggested that economic headwinds might constrain already mild domestic growth.As investor sentiment deteriorated, stocks generally declined, ending the reporting period with moderate losses. However, growth-oriented stocks generally fared better than their value-oriented counterparts. Security Selections Produced Mixed Results Although we found in the early stages of the economic recovery opportunities across a variety of market sectors to invest in growing companies at attractive prices, the funds results were undermined by disappointments in the financials sector. Insurance companies such as Lincoln National , Prudential Financial and The Travelers Cos. faced weaker earnings due to the adverse effects of the low interest rates environment. In addition, despite a strong business franchise, Bank of America lagged market averages amid various headwinds, including questions regarding the industrys mortgage foreclosure process. In the energy sector, offshore drilling contractor Noble reduced its quarterly earnings guidance to analysts, pressuring the stock and prompting its elimination from the portfolio. The fund achieved better results among information technology stocks. Enterprise software developer Sybase was acquired during the reporting period by a larger rival at a premium to its then-prevailing stock price. Data integration specialist Informatica reported better-than-expected quarterly earnings as more businesses embrace cloud computing for their data management needs. Electronics innovator Apple continued to climb on the strength of robust sales of its new products. In the materials sector, Freeport-McMoRan Copper & Gold advanced along with gold 4 prices, and the fund further benefited from favorable timing in the purchase of the stock. Packaging producer Pactiv was acquired by a private equity firm, bolstering its stock price. Positioned for a More Selective Market Environment Although the U.S. and global economies have hit a rough patch, we do not currently expect a return to recession. Indeed, corporations now have record amounts of cash on their balance sheets, and profits in some industries have returned to pre-recession levels. However, it appears that the economic recovery will remain weaker than historical averages, with a number of uncertaintiessuch as tax policy, currency movements and geopolitical developmentslikely to challenge investor sentiment. In such an environment, we believe that investors will become more selective, favoring companies with the ability to grow in a slow economy, and avoiding those with weaker underlying business fundamentals. October 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through August 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 Included in the funds total return are class action proceeds as disclosed in the Financial Highlights. 3 SOURCE: LIPPER INC.  Each index reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The indices do not take into account fees and expenses to which the fund is subject. 4 Standard & Poors®, S&P®, S&P 500® and STARS® are registered trademarks of Standard & Poors Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poors and its affiliates and Standard & Poors and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Research Core Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.42 $ 10.11 $ 10.11 $ 5.19 Ending value (after expenses) $971.30 $967.90 $968.00 $972.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.58 $ 10.35 $ 10.35 $ 5.32 Ending value (after expenses) $1,018.55 $1,014.79 $1,014.79 $1,019.80  Expenses are equal to the funds annualized expense ratio of 1.30% for Class A, 2.05% for Class B, 2.05% for Class C and 1.05% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2010 (Unaudited) Common Stocks99.1% Shares Value ($) Consumer Discretionary10.9% Amazon.com 20,000 a 3,141,200 Carnival 77,770 2,971,592 Coach 104,690 b 4,497,482 Johnson Controls 92,720 2,827,960 Macys 127,320 2,939,819 News, Cl. A 211,550 2,762,843 Nordstrom 111,340 4,141,848 Target 73,900 3,949,216 Toll Brothers 112,390 a 2,137,658 Consumer Staples10.2% Lorillard 38,660 3,104,785 PepsiCo 84,360 5,604,878 Philip Morris International 113,030 6,331,941 Procter & Gamble 110,860 6,648,274 Wal-Mart Stores 76,470 4,092,674 Whole Foods Market 42,150 a 1,564,187 Energy10.2% Apache 48,360 4,727,673 ConocoPhillips 64,230 3,688,729 ENSCO, ADR 64,710 2,894,478 EOG Resources 28,090 2,611,527 Exxon Mobil 86,820 5,364,608 Newfield Exploration 39,940 a 2,294,154 Occidental Petroleum 41,050 3,214,215 Schlumberger 42,850 2,639,989 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial13.7% Ameriprise Financial 46,200 2,186,646 Bank of America 502,160 6,583,317 Comerica 50,030 1,858,614 Huntington Bancshares 313,950 1,780,097 IntercontinentalExchange 21,430 a 2,244,150 JPMorgan Chase & Co. 178,960 6,813,007 MetLife 86,680 3,332,846 Prudential Financial 68,410 3,706,454 State Street 96,550 3,636,073 Wells Fargo & Co. 185,190 4,653,825 Health Care13.9% Amylin Pharmaceuticals 140,370 a,b 2,926,714 Celgene 47,940 a 2,761,823 Edwards Lifesciences 60,190 a 4,035,739 Express Scripts 118,460 a 5,769,002 Human Genome Sciences 101,810 a 3,032,920 Illumina 90,670 a 4,460,964 Merck & Co. 82,750 3,046,028 Pfizer 173,940 2,986,550 St. Jude Medical 72,770 a 2,862,772 Thermo Fisher Scientific 59,710 a 2,858,915 Zimmer Holdings 51,490 a 2,694,472 Industrial11.8% Caterpillar 74,420 b 5,855,365 Cummins 42,380 3,838,780 General Electric 360,580 5,859,425 Ingersoll-Rand 73,050 2,608,615 Jacobs Engineering Group 83,210 a 3,220,227 Norfolk Southern 48,700 2,898,137 8 Common Stocks (continued) Shares Value ($) Industrial (continued) United Parcel Service, Cl. B 53,680 3,579,919 United Technologies 55,400 3,946,142 Information Technology20.7% Amphenol, Cl. A 70,830 3,469,253 Apple 45,760 a 12,984,400 Google, Cl. A 13,180 a 6,929,912 Informatica 110,520 a 4,245,073 International Business Machines 50,070 6,716,390 Microsoft 110,040 2,694,880 Motorola 759,750 a 6,480,668 Oracle 240,840 6,466,554 QUALCOMM 64,880 2,927,386 Visa, Cl. A 36,270 2,693,410 Materials3.7% Eastman Chemical 55,410 4,100,340 Freeport-McMoRan Copper & Gold 68,720 5,868,001 Telecommunication Services3.3% AT&T 311,060 Utilities.7% American Electric Power 53,740 Total Common Stocks (cost $249,420,362) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,377,000) 2,377,000 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $2,775,951) 2,775,951 c Total Investments (cost $254,573,313) 101.0% Liabilities, Less Cash and Receivables (1.0%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $4,868,563 and the market value of the collateral held by the fund was $5,067,304, consisting of cash collateral of $2,775,951 and U.S. Government and Agency securities valued at $2,291,353. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 20.7 Energy 10.2 Health Care 13.9 Materials 3.7 Financial 13.7 Telecommunication Services 3.3 Industrial 11.8 Money Market Investments 1.9 Consumer Discretionary 10.9 Utilities .7 Consumer Staples 10.2  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $4,868,563)Note 1(b): Unaffiliated issuers 249,420,362 266,608,851 Affiliated issuers 5,152,951 5,152,951 Receivable for investment securities sold 6,781,893 Dividends and interest receivable 254,678 Receivable for shares of Beneficial Interest subscribed 5,631 Prepaid expenses 50,951 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 326,534 Cash overdraft due to Custodian 150,789 Payable for investment securities purchased 5,548,686 Liability for securities on loanNote 1(b) 2,775,951 Payable for shares of Beneficial Interest redeemed 401,088 Payable for licence fee 212,289 Accrued expenses 295,776 Net Assets ($) Composition of Net Assets ($): Paid-in capital 953,657,547 Accumulated Investment (loss)net (122,901) Accumulated net realized gain (loss) on investments (701,579,293) Accumulated net unrealized appreciation (depreciation) on investments 17,188,489 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 190,559,600 7,427,193 66,882,082 4,274,967 Shares Outstanding 8,048,724 342,449 3,075,620 169,235 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended September 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 2,003,590 Affiliated issuers 3,024 Income from securities lendingNote 1(b) 3,087 Total Income Expenses: Management feeNote 3(a) 990,677 Shareholder servicing costsNote 3(c) 835,452 Distribution feesNote 3(b) 294,578 License feeNote 3(a) 212,289 Professional fees 38,958 Prospectus and shareholders reports 23,930 Registration fees 22,051 Custodian feesNote 3(c) 12,529 Trustees fees and expensesNote 3(d) 10,694 Loan commitment feesNote 2 3,961 Miscellaneous 13,340 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (324,315) Lessreduction in fees due to earnings creditsNote 3(c) (1,542) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (7,578,983) Net unrealized appreciation (depreciation) on investments (3,048,109) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Operations ($): Investment (loss)net (122,901) (270,431) Net realized gain (loss) on investments (7,578,983) (16,939,522) Net unrealized appreciation (depreciation) on investments (3,048,109) 120,698,849 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 5,206,575 30,045,505 Class B Shares 3,847 101,129 Class C Shares 521,658 3,012,658 Class I Shares 95,066 913,649 Cost of shares redeemed: Class A Shares (31,538,441) (62,936,572) Class B Shares (4,725,030) (30,747,236) Class C Shares (9,847,023) (22,921,152) Class I Shares (548,076) (1,307,522) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 320,725,259 301,075,904 End of Period Accumulated investment (loss)net (122,901)  The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Capital Share Transactions: Class A a Shares sold 222,387 1,421,371 Shares redeemed (1,373,335) (2,902,853) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 165 5,218 Shares redeemed (218,647) (1,578,673) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 24,538 146,255 Shares redeemed (465,428) (1,123,486) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 3,865 36,591 Shares redeemed (22,641) (57,620) Net Increase (Decrease) in Shares Outstanding a During the period ended September 30, 2010, 122,834 Class B shares representing $2,659,913, were automatically converted to 112,814 Class A shares and during the period ended March 31, 2010, 782,422 Class B shares representing $15,079,439, were automatically converted to 722,513 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended September 30, 2010 Year Ended March 31, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 24.38 17.66 28.79 32.75 30.78 25.60 Investment Operations: Investment income (loss)net a .01 .03 .06 (.13) (.10) (.11) Net realized and unrealized gain (loss) on investments (.71) 6.69 b (11.19) (3.83) 2.07 5.29 Total from Investment Operations (.70) 6.72 (11.13) (3.96) 1.97 5.18 Net asset value, end of period 23.68 24.38 17.66 28.79 32.75 30.78 Total Return (%) c (2.87) d 38.05 (38.66) (12.09) 6.40 20.24 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 e 1.56 1.47 1.28 1.25 1.21 Ratio of net expenses to average net assets 1.30 e 1.53 1.36 1.23 1.24 1.21 f Ratio of net investment income (loss) to average net assets .12 e .13 .24 (.39) (.31) (.40) Portfolio Turnover Rate 44.93 d 70.59 61.37 132.79 123.41 123.11 Net Assets, end of period ($ x 1,000) 190,560 224,245 188,585 143,729 102,515 35,578 a Based on average shares outstanding at each month end. b Amount includes litigation proceeds received by the fund amouting to $.30 per share, for the year ended March 31, 2010. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2010 Year Ended March 31, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 22.41 16.36 26.94 30.90 29.28 24.54 Investment Operations: Investment (loss)net a (.07) (.12) (.18) (.38) (.35) (.32) Net realized and unrealized gain (loss) on investments (.65) 6.17 b (10.40) (3.58) 1.97 5.06 Total from Investment Operations (.72) 6.05 (10.58) (3.96) 1.62 4.74 Net asset value, end of period 21.69 22.41 16.36 26.94 30.90 29.28 Total Return (%) c (3.21) d 36.98 (39.27) (12.84) 5.57 19.32 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.09 e 2.39 2.31 2.11 2.10 2.10 Ratio of net expenses to average net assets 2.05 e 2.35 2.20 2.06 2.09 2.00 Ratio of net investment (loss) to average net assets (.65) e (.66) (.79) (1.23) (1.21) (1.21) Portfolio Turnover Rate 44.93 d 70.59 61.37 132.79 123.41 123.11 Net Assets, end of period ($ x 1,000) 7,427 12,572 34,919 141,979 269,747 357,315 a Based on average shares outstanding at each month end. b Amount includes litigation proceeds received by the fund amouting to $.30 per share, for the year ended March 31, 2010. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended September 30, 2010 Year Ended March 31, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 22.47 16.39 26.95 30.89 29.26 24.53 Investment Operations: Investment (loss)net a (.07) (.11) (.15) (.36) (.34) (.32) Net realized and unrealized gain (loss) on investments (.65) 6.19 b (10.41) (3.58) 1.97 5.05 Total from Investment Operations (.72) 6.08 (10.56) (3.94) 1.63 4.73 Net asset value, end of period 21.75 22.47 16.39 26.95 30.89 29.26 Total Return (%) c (3.20) d 37.10 (39.18) (12.76) 5.57 19.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.26 e 2.24 2.23 2.05 2.07 2.08 Ratio of net expenses to average net assets 2.05 e 2.20 2.12 2.00 2.06 2.00 Ratio of net investment (loss) to average net assets (.63) e (.54) (.65) (1.17) (1.18) (1.21) Portfolio Turnover Rate 44.93 d 70.59 61.37 132.79 123.41 123.11 Net Assets, end of period ($ x 1,000) 66,882 79,024 73,655 158,580 222,114 255,990 a Based on average shares outstanding at each month end. b Amount includes litigation proceeds received by the fund amouting to $.30 per share, for the year ended March 31, 2010. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2010 Year Ended March 31, Class I Shares (Unaudited) 2010 2009 2008 a 2007 2006 Per Share Data ($): Net asset value, beginning of period 25.97 18.74 30.42 34.48 32.30 26.77 Investment Operations: Investment income (loss)net b .05 .12 .12 (.01) (.01) (.03) Net realized and unrealized gain (loss) on investments (.76) 7.11 c (11.80) (4.05) 2.19 5.56 Total from Investment Operations (.71) 7.23 (11.68) (4.06) 2.18 5.53 Net asset value, end of period 25.26 25.97 18.74 30.42 34.48 32.30 Total Return (%) (2.73) d 38.58 (38.40) (11.78) 6.75 20.66 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 e 1.15 .96 .92 .93 .92 Ratio of net expenses to average net assets 1.05 e 1.12 .85 .87 .93 f .91 Ratio of net investment income (loss) to average net assets .37 e .54 .44 (.03) (.05) (.12) Portfolio Turnover Rate 44.93 d 70.59 61.37 132.79 123.41 123.11 Net Assets, end of period ($ x 1,000) 4,275 4,883 3,917 125,761 151,892 153,021 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund amouting to $.30 per share, for the year ended March 31, 2010. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Research Core Fund (the fund) is a separate non-diversified series of Dreyfus Manager Funds I (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the S&P 500 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the Board ofTrustees held on June 29, 2010, the Board approved, effective October 1, 2010, a proposal to change the name of the fund from Dreyfus S&P STARS Fund to Dreyfus Research Core Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange 20 are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  263,714,373   Equity Securities Foreign  2,894,478   Mutual Funds 5,152,951    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant 22 transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $1,323 from lending portfolio securities, pursuant to the securities lending agreement. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 3/31/2010 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,597,000 42,746,000 42,966,000 2,377,000 .9 Dreyfus Institutional Cash Advantage Plus Fund 32,974,478 31,286,417 61,484,944 2,775,951 1.0 Total 74,032,417 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund rec- 24 ognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $691,185,430 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2010. If not applied, $385,319,987 of the carryover expires in fiscal 2011, $124,869,671 expires in fiscal 2012, $90,369,546 expires in fiscal 2017 and $90,626,226 expires in fiscal 2018. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .70% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund until August 1, 2011, so that the total annual fund operating expenses (less fee waiver and/or expense reimbursement) of The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Class A, B, C and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.30%, 2.05%, 2.05%, and 1.05%, respectively, of the value of their average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $324,315 during the period ended September 30, 2010. The fund paid a license fee at the annual rate of .15% of the value of the funds average daily net assets for the use of certain of Standard & Poors proprietary tradenames and trademarks. Effective October 1, 2010, the license fee agreement was terminated. During the period ended September 30, 2010, the Distributor retained $2,341 from commissions earned on sales of the funds Class A shares and $9,812 and $3,554 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended September 30, 2010, Class B and Class C shares were charged $32,818 and $261,760, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A, Class B and Class C shares were charged $250,148, $10,939 and $87,253, respectively, pursuant to the Shareholder Services Plan. 26 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $186,185 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $24,877 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1,542. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $12,529 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $153,832, Rule 12b-1 distribution plan fees $45,257, shareholder services plan fees $54,080, custodian fees $4,029, chief compliance officer fees $1,783 and transfer agency per account fees $108,400, which are offset against an expense reimbursement currently in effect in the amount of $40,847. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $125,569,285 and $168,994,798, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, accumulated net unrealized appreciation on investments was $17,188,489, consisting of $33,253,964 gross unrealized appreciation and $16,065,475 gross unrealized depreciation. At September 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus S&P STARS Opportunities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This semiannual report for Dreyfus S&P STARS Opportunities Fund covers the six-month period from April 1, 2010, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks. The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes.The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2010, through September 30, 2010, as provided by Warren Chiang and C.Wesley Boggs, Portfolio Managers Fund and Market Performance Overview For the six-month period ended September 30, 2010, Dreyfus S&P STARS Opportunities Funds Class A shares produced a total return of 1.91%, Class B shares returned 1.53%, Class C shares returned 1.53% and Class I shares returned 2.01%. 1,2 In comparison, the funds benchmark, the S&P MidCap 400 Index, produced a total return of 2.27% for the same period. 3,4 Midcap stocks encountered heightened volatility during the reporting period, declining modestly when investors grew concerned regarding several threats to global economic growth. The fund produced lower returns than its benchmark, primarily due to the relative ineffectiveness of our quantitative models valuation metrics. The Funds Investment Approach The fund seeks long-term capital appreciation by investing at least 80% of its net assets in securities that have been ranked at the time of purchase by Standard & Poors (S&P) analysts according to the Standard & Poors ST ock A ppreciation R anking S ystem (or STARS). S&Ps research staff analyzes and ranks the stocks of approximately 1,500 issuers. We will principally use STARS to identify stocks in the highest two categories (four and five STARS) for purchase.The fund may, at times, short-sell securities in the lowest two categories (one and two STARS). When selecting investments, we analyze the stocks ranked by S&P analysts and select those midcap stocks that we believe have the best potential for capital appreciation.We then subject those stocks to quantitative models designed to identify stocks with attractive long-term relative valuations, sustainable earnings and behavioral factors, such as stock buy-backs and analysts earnings revisions that may indicate potential misvaluations. Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery as improved manufacturing activity, an apparent bottoming of residential housing prices and signs of improved employment trends helped boost confidence among businesses, consumers and investors. In fact, the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. economy had just posted an annualized growth rate of 3.7% during the first quarter of 2010, marking the third consecutive quarter of economic expansion. In May, however, several developments threatened the U.S. and global economic rebounds. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden. Meanwhile, robust economic growth in China seemed to spark local inflationary pressures, and investors grew worried that remedial measures might dampen a major engine of global growth. In the United States, mixed employment and housing data suggested that economic headwinds might further constrain already mild growth. Consequently, stocks encountered heightened volatility, ending the reporting period modestly lower than where they began. Valuation Factors Dampened Fund Results The valuation metrics considered by the funds quantitative model did not add value during the reporting period, as investors responded more to macroeconomic developments than company-specific characteristics. Our models earnings-quality factors proved more predictive of stock price movements, while behavioral factors neither added to nor detracted from relative performance. The funds more disappointing holdings during the reporting period could be found in the information technology sector, where hard drive maker Seagate Technology suffered from tepid demand for personal computers. The fund had no position in networking specialist F5 Networks, which gained value for the benchmark amid takeover speculation. In the health care sector, pharmaceutical developer Mylan was hurt when quarterly earnings declined from year-ago levels. In the industrials sector, specialty vehicles maker Oshkosh fell due to concerns regarding elevated debt levels. The fund achieved better results in the financials sector, where real estate investment trust UDR advanced along with occupancy rates in the companys apartment communities.Another real estate-related company, multi-family mortgage lender New York Community Bancorp, gained value after generating higher levels of net interest income.The materials sector also fared relatively well, including particularly strong results from specialty chemicals producer Lubrizol,which raised its earnings guidance on the heels of better-than-expected quarterly earnings, and synthetic minerals maker Minerals Technologies, which gained value in antici- 4 pation of stronger economic growth in key markets. The fund also benefited from positions in software developer Sybase and exploration-and-production firm Mariner Energy, which were acquired by former rivals during the reporting period. Refocusing on Value and Quality Although we select stocks according to a bottom up process and not in response to economic or market trends, it is worth noting that we do not expect a return to recessionary conditions. Instead, we are cautiously optimistic that current economic and political uncertainties will be resolved, and we believe that investors are likely to refocus on company fundamentals, including the valuation and quality factors that drive our quantitative investment process. In the meantime, we have continued to uncover what we believe to be attractively valued opportunities among fundamentally strong companies. October 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Midcap companies often experience sharper price fluctuations than stocks of large-cap companies. S&P STARS rankings are subjective determinations of S&P analysts and may not accurately assess the investment prospects of a security.The past performance of S&P ranked stocks is not predictive of future fund performance. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through August 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 The fund commenced operations after all of the assets of a predecessor mutual fund were transferred to the fund in exchange for a corresponding class of shares of the fund in a tax-free reorganization on May 1, 2004. 3 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. 4 Standard & Poors®, S&P®, S&P MidCap 400® and STARS® are registered trademarks of Standard & Poors Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poors and its affiliates and Standard & Poors and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P Stars Opportunities Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.58 $ 10.26 $ 10.36 $ 5.32 Ending value (after expenses) $ 1,019.10 $ 1,015.30 $ 1,015.30 $ 1,020.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.58 $ 10.25 $ 10.35 $ 5.32 Ending value (after expenses) $ 1,018.55 $ 1,014.89 $ 1,014.79 $ 1,019.80  Expenses are equal to the funds annualized expense ratio of 1.30% for Class A, 2.03% for Class B, 2.05% for Class C, and 1.05% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2010 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary18.8% Aeropostale 140,800 a 3,273,600 American Greetings, Cl. A 158,900 2,953,951 Autoliv 43,600 b 2,848,388 Bob Evans Farms 5,800 162,806 Career Education 38,000 a,b 815,860 Chicos FAS 13,300 139,916 Coach 70,100 b 3,011,496 Dollar Tree 7,000 a 341,320 Fossil 9,200 a 494,868 GameStop, Cl. A 100,000 a,b 1,971,000 Gentex 16,200 316,062 J Crew Group 16,200 a,b 544,644 John Wiley & Sons, Cl. A 8,200 335,052 Scholastic 26,400 b 734,448 Timberland, Cl. A 8,300 a 164,423 TRW Automotive Holdings 63,000 a 2,618,280 Tupperware Brands 13,000 594,880 Warnaco Group 97,300 a 4,974,949 Washington Post, Cl. B 7,900 b 3,155,339 Whirlpool 17,300 1,400,608 Consumer Staples2.3% Energizer Holdings 7,000 a 470,610 Lancaster Colony 3,700 b 175,750 Tyson Foods, Cl. A 190,800 3,056,616 Energy3.8% Cimarex Energy 68,100 4,506,858 Mariner Energy 13,000 a,b 314,990 Newfield Exploration 15,600 a 896,064 Southern Union 23,700 570,222 Financial15.4% Alexandria Real Estate Equities 5,200 b,c 364,000 Apartment Investment & Management, Cl. A 66,900 1,430,322 Aspen Insurance Holdings 140,000 4,239,200 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Comerica 25,600 951,040 Everest Re Group 30,000 2,594,100 Federal Realty Investment Trust 7,100 b 579,786 First Horizon National 44,729 a,b 510,357 Fulton Financial 217,500 1,970,550 Hanover Insurance Group 5,900 b 277,300 Hospitality Properties Trust 8,700 194,271 Hudson City Bancorp 44,200 541,892 International Bancshares 9,900 167,211 Macerich 11,400 489,630 Mack-Cali Realty 57,500 1,880,825 Nasdaq OMX Group 20,000 a 388,600 Nationwide Health Properties 13,000 c 502,710 New York Community Bancorp 5,000 81,250 NewAlliance Bancshares 20,200 254,924 Peoples United Financial 125,000 1,636,250 Reinsurance Group of America 62,800 3,032,612 Transatlantic Holdings 19,600 996,072 UDR 79,900 c 1,687,488 Waddell & Reed Financial, Cl. A 16,300 445,968 Health Care11.5% Celgene 7,700 a 443,597 CIGNA 62,600 2,239,828 Covance 2,600 a,b 121,654 Endo Pharmaceuticals Holdings 81,800 a 2,719,032 Gilead Sciences 55,000 a 1,958,550 Health Management Associates, Cl. A 29,200 a 223,672 Health Net 12,300 a 334,437 Hologic 8,200 a 131,282 Kindred Healthcare 90,900 a 1,183,518 Life Technologies 64,300 a 3,002,167 Lincare Holdings 12,150 304,844 Medicis Pharmaceutical, Cl. A 17,100 507,015 Mylan 96,600 a,b 1,817,046 Owens & Minor 7,350 209,181 8 Common Stocks (continued) Shares Value ($) Health Care (continued) Teleflex 4,700 266,866 Zimmer Holdings 66,000 a 3,453,780 Industrial12.0% AGCO 14,250 a 555,893 Alaska Air Group 77,700 a 3,965,031 Carlisle Cos. 7,100 212,645 Fastenal 23,200 b 1,234,008 Flowserve 17,400 1,903,908 Harsco 3,000 73,740 JB Hunt Transport Services 10,300 357,410 Navigant Consulting 9,500 a 110,485 Nordson 6,400 471,616 Oshkosh 134,800 a 3,707,000 Ryder System 33,500 1,432,795 Textron 68,800 b 1,414,528 Thomas & Betts 6,200 a 254,324 Timken 15,200 583,072 URS 10,000 a 379,800 W.W. Grainger 21,700 2,584,687 Waste Connections 11,100 a 440,226 Information Technology17.6% ACI Worldwide 6,500 a 145,535 Advent Software 3,000 a,b 156,570 Amdocs 70,000 a 2,006,200 Avnet 12,600 a 340,326 Computer Sciences 77,700 3,574,200 Convergys 23,500 a 245,575 FactSet Research Systems 4,900 397,537 Fairchild Semiconductor International 111,600 a 1,049,040 Fiserv 30,200 a 1,625,364 Global Payments 6,500 b 278,785 Harris 30,000 1,328,700 Ingram Micro, Cl. A 19,200 a 323,712 Lender Processing Services 18,200 604,786 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Lexmark International, Cl. A 105,000 a 4,685,100 ManTech International, Cl. A 32,000 a 1,267,200 Plantronics 96,100 3,246,258 RF Micro Devices 241,100 a,b 1,480,354 Seagate Technology 231,300 a 2,724,714 Tech Data 19,000 a 765,700 Varian Semiconductor Equipment Associates 41,300 a 1,188,614 Vishay Intertechnology 103,200 a 998,976 Vishay Precision Group 7,371 a 115,061 Zebra Technologies, Cl. A 11,200 a 376,768 Materials11.6% Cytec Industries 9,300 524,334 Domtar 52,500 3,390,450 Freeport-McMoRan Copper & Gold 38,200 3,261,898 Lubrizol 52,300 5,542,231 Minerals Technologies 72,100 4,248,132 Reliance Steel & Aluminum 12,300 510,819 Scotts Miracle-Gro, Cl. A 15,000 775,950 Valspar 11,900 379,015 Worthington Industries 29,000 435,870 Utilities5.3% DPL 22,900 b 598,377 Energen 68,300 3,122,676 Great Plains Energy 73,600 1,391,040 IDACORP 10,300 369,976 ONEOK 70,000 3,152,800 Total Common Stocks (cost $146,932,875) 10 Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,071,000) 1,071,000 d Investment of Cash Collateral for Securities Loaned8.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $14,122,145) 14,122,145 d Total Investments (cost $162,126,020) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $16,196,645 and the market value of the collateral held by the fund was $17,220,493, consisting of cash collateral of $14,122,145 and U.S. Government and agency securities valued at $3,098,348. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Discretionary 18.8 Money Market Investments 9.2 Information Technology 17.6 Utilities 5.3 Financial 15.4 Energy 3.8 Industrial 12.0 Consumer Staples 2.3 Materials 11.6 Health Care 11.5  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $16,196,645)Note 1(b): Unaffiliated issuers 146,932,875 161,285,638 Affiliated issuers 15,193,145 15,193,145 Receivable for investment securities sold 3,933,727 Dividends and interest receivable 103,873 Receivable for shares of Beneficial Interest subscribed 25,560 Prepaid expenses 43,281 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 145,855 Cash overdraft due to Custodian 10,948 Liability for securities on loanNote 1(b) 14,122,145 Payable for shares of Beneficial Interest redeemed 1,897,667 Payable for licence fee 133,778 Interest payableNote 2 129 Accrued expenses 176,795 Net Assets ($) Composition of Net Assets ($): Paid-in capital 201,658,814 Accumulated undistributed investment incomenet 7,541 Accumulated net realized gain (loss) on investments (51,921,211 ) Accumulated net unrealized appreciation (depreciation) on investments 14,352,763 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 95,413,314 3,435,433 21,312,902 43,936,258 Shares Outstanding 4,833,334 184,816 1,145,216 2,159,589 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended September 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,169,291 Affiliated issuers 1,002 Income from securities lendingNote 1(b) 22,902 Total Income Expenses: Management feeNote 3(a) 624,302 Shareholder servicing costsNote 3(c) 464,139 License feeNote 3(a) 133,778 Distribution feesNote 3(b) 100,324 Professional fees 31,939 Registration fees 16,859 Prospectus and shareholders reports 15,783 Trustees fees and expensesNote 3(d) 10,687 Custodian feesNote 3(c) 9,407 Loan commitment feesNote 2 1,982 Interest expenseNote 2 129 Miscellaneous 10,417 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (213,121 ) Lessreduction in fees due to earnings creditsNote 3(c) (635 ) Net Expenses Investment (Loss)Net ) Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 21,392,623 Net unrealized appreciation (depreciation) on investments (18,937,857 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Operations ($): Investment (loss)net (12,795 ) (24,225 ) Net realized gain (loss) on investments 21,392,623 (2,041,914 ) Net unrealized appreciation (depreciation) on investments (18,937,857 ) 70,439,439 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 5,073,800 24,067,661 Class B Shares  211,815 Class C Shares 312,086 2,758,568 Class I Shares 3,501,062 14,324,035 Cost of shares redeemed: Class A Shares (30,441,330 ) (63,066,042 ) Class B Shares (1,725,037 ) (6,938,616 ) Class C Shares (4,883,953 ) (22,497,526 ) Class I Shares (8,291,494 ) (33,925,915 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 198,110,802 214,803,522 End of Period Undistributed investment incomenet 7,541 20,336 14 Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 Capital Share Transactions: Class A a Shares sold 265,918 1,440,376 Shares redeemed (1,596,145 ) (3,656,933 ) Net Increase (Decrease) in Shares Outstanding ) ) Class B a Shares sold  13,532 Shares redeemed (95,068 ) (426,547 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 17,267 175,048 Shares redeemed (270,565 ) (1,347,102 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 177,414 802,608 Shares redeemed (423,526 ) (1,981,388 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended September 30, 2010, 38,290 Class B shares representing $692,209, were automatically converted to 36,144 Class A shares and during the period ended March 31, 2010, 192,936 Class B shares representing $3,201,718, were automatically converted to 183,031 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended September 30, 2010 Year Ended March 31, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 19.37 14.16 22.09 23.21 22.87 17.21 Investment Operations: Investment income (loss)net a .00 b .01 .00 b (.14 ) (.13 ) (.13 ) Net realized and unrealized gain (loss) on investments .37 5.20 (7.93 ) (.43 ) .79 5.98 Total from Investment Operations .37 5.21 (7.93 ) (.57 ) .66 5.85 Distributions: Dividends from net realized gain on investments   (.00 ) b (.55 ) (.32 ) (.19 ) Net asset value, end of period 19.74 19.37 14.16 22.09 23.21 22.87 Total Return (%) c 1.91 d 36.79 (35.89 ) (2.79 ) 3.05 34.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.49 e 1.52 1.42 1.32 1.37 1.43 Ratio of net expenses to average net assets 1.30 e 1.30 1.34 1.32 f 1.37 f 1.43 f Ratio of net investment income (loss) to average net assets .04 e .07 .01 (.58 ) (.59 ) (.73 ) Portfolio Turnover Rate 47.46 d 53.51 61.21 38.78 48.55 32.78 Net Assets, end of period ($ x 1,000) 95,413 119,389 118,637 130,865 115,991 29,992 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended September 30, 2010 Year Ended March 31, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 18.31 13.49 21.22 22.49 22.33 16.90 Investment Operations: Investment (loss)net a (.06 ) (.11 ) (.16 ) (.32 ) (.29 ) (.26 ) Net realized and unrealized gain (loss) on investments .34 4.93 (7.57 ) (.40 ) .77 5.88 Total from Investment Operations .28 4.82 (7.73 ) (.72 ) .48 5.62 Distributions: Dividends from net realized gain on investments   (.00 ) b (.55 ) (.32 ) (.19 ) Net asset value, end of period 18.59 18.31 13.49 21.22 22.49 22.33 Total Return (%) c 1.53 d 35.73 (36.42 ) (3.50 ) 2.27 33.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.54 e 2.40 2.27 2.09 2.16 2.26 Ratio of net expenses to average net assets 2.03 e 2.05 2.14 2.09 f 2.15 2.00 Ratio of net investment (loss) to average net assets (.70 ) e (.67 ) (.87 ) (1.37 ) (1.37 ) (1.40 ) Portfolio Turnover Rate 47.46 d 53.51 61.21 38.78 48.55 32.78 Net Assets, end of period ($ x 1,000) 3,435 5,124 9,345 16,521 23,244 24,459 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2010 Year Ended March 31, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 18.33 13.50 21.23 22.49 22.34 16.90 Investment Operations: Investment (loss)net a (.06 ) (.11 ) (.15 ) (.31 ) (.28 ) (.26 ) Net realized and unrealized gain (loss) on investments .34 4.94 (7.58 ) (.40 ) .75 5.89 Total from Investment Operations .28 4.83 (7.73 ) (.71 ) .47 5.63 Distributions: Dividends from net realized gain on investments   (.00 ) b (.55 ) (.32 ) (.19 ) Net asset value, end of period 18.61 18.33 13.50 21.23 22.49 22.34 Total Return (%) c 1.53 d 35.78 (36.41 ) (3.46 ) 2.22 33.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.23 e 2.21 2.12 2.05 2.13 2.23 Ratio of net expenses to average net assets 2.05 e 2.05 2.08 2.05 f 2.12 2.00 Ratio of net investment (loss) to average net assets (.72 ) e (.67 ) (.81 ) (1.31 ) (1.34 ) (1.38 ) Portfolio Turnover Rate 47.46 d 53.51 61.21 38.78 48.55 32.78 Net Assets, end of period ($ x 1,000) 21,313 25,634 34,706 66,835 64,081 29,057 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended September 30, 2010 Year Ended March 31, Class I Shares (Unaudited) 2010 2009 2008 a 2007 2006 Per Share Data ($): Net asset value, beginning of period 19.94 14.54 22.65 23.75 23.34 17.48 Investment Operations: Investment income (loss)net b .03 .06 .05 (.11 ) (.09 ) (.06 ) Net realized and unrealized gain (loss) on investments .37 5.34 (8.16 ) (.44 ) .82 6.11 Total from Investment Operations .40 5.40 (8.11 ) (.55 ) .73 6.05 Distributions: Dividends from net realized gain on investments   (.00 ) c (.55 ) (.32 ) (.19 ) Net asset value, end of period 20.34 19.94 14.54 22.65 23.75 23.34 Total Return (%) 2.01 d 37.14 (35.80 ) (2.60 ) 3.25 34.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.42 e 1.32 1.24 1.17 1.15 1.18 Ratio of net expenses to average net assets 1.05 e 1.05 1.16 1.17 f 1.15 f 1.00 Ratio of net investment income (loss) to average net assets .29 e .33 .30 (.43 ) (.38 ) (.32 ) Portfolio Turnover Rate 47.46 d 53.51 61.21 38.78 48.55 32.78 Net Assets, end of period ($ x 1,000) 43,936 47,964 52,116 37,414 30,544 11,442 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus S&P STARS Opportunities Fund (the fund) is a separate non-diversified series of Dreyfus Manager Funds I (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The funds investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 20 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  158,437,250   Equity Securities Foreign  2,848,388   Mutual Funds 15,193,145    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for signifi- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) cant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 24 2010, The Bank of New York Mellon earned $7,634 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 3/31/2010 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,673,000 24,098,000 24,700,000 1,071,000 .6 Dreyfus Institutional Cash Advantage Plus Fund 49,217,765 55,728,023 90,823,643 14,122,145 8.6 Total 79,826,023 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $73,107,648 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2010. If not applied, $8,232,133 of the carryover expires in fiscal 2015, $3,554,390 expires in fiscal 2016, $4,356,227 expires in fiscal 2017 and $56,964,898 expires in fiscal 2018. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010, was approximately $18,000 with a related weighted average annualized interest rate of 1.43%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .70% of the value of the funds average daily net assets and is payable monthly.The Manager has 26 contractually agreed to waive receipt of its fees and/or assume the expenses of the fund until August 1, 2011, so that the total annual fund operating expenses (less fee waiver and/or expenses reimbursement) of Class A, B, C and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.30%, 2.05%, 2.05%, and 1.05%, respectively, of the value of their average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $213,121 during the period ended September 30, 2010. The fund has agreed to pay a license fee at the annual rate of .15% of the value of the funds average daily net assets for the use of certain of Standard & Poors proprietary tradenames and trademarks. During the period ended September 30, 2010, the Distributor retained $2,034 from commissions earned on sales of the funds Class A shares and $3,185 and $1,983 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended September 30, 2010, Class B and Class C shares were charged $14,667 and $85,657, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended September 30, 2010, Class A, Class B and Class C shares were charged $134,063, $4,889 and $28,553, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $69,884 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $10,161 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $635. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $9,407 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. 28 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $94,711, Rule 12b-1 distribution plan fees $15,128, shareholder services plan fees $25,063, custodian fees $3,003, chief compliance officer fees $1,783 and transfer agency per account fees $38,600, which are offset against an expense reimbursement currently in effect in the amount of $32,433. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $83,430,307 and $121,831,503, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, accumulated net unrealized appreciation on investments was $14,352,763, consisting of $21,831,760 gross unrealized appreciation and $7,478,997 gross unrealized depreciation. At September 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: November 22, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
